             Case 9:18-ap-01058-DS                  Doc 299 Filed 03/05/21 Entered 03/05/21 16:22:29                                      Desc
                                                     Main Document     Page 1 of 6



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
    Email Address

    GREENBERG TRAURIG, LLP
    Howard J. Steinberg (SBN CA 89291)
    1840 Century Park East, Suite 1900
    Los Angeles, California 90067-2121
    Telephone: 310.586.7700
    Facsimile: 310.586.7800
    Email: steinbergh@gtlaw.com




       Individual appearing without attorney
       Attorney for Defendants
    BLUE WOLF CAPITAL PARTNERS, LLC
    BLUE WOLF CAPITAL FUND II, L.P.
    BLUE WOLF CAPITAL ADVISORS L.P.

                                             UNITED STATES BANKRUPTCY COURT
                                     CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION

    In re:
                                                                                CASE NO.: 9:16-bk-11912-DS
    CHANNEL TECHNOLOGIES GROUP, LLC,                                            CHAPTER: 11
                                                                                ADVERSARY NO.: 9:18-ap-01058-DS
                                                                 Debtor(s).

    CORPORATE RECOVERY ASSOCIATES, LLC, as
    Trustee for the Liquidating Trust of Channel Technologies
    Group, LLC

                                                                Plaintiff(s),
                                      vs.
                                                                                NOTICE OF LODGMENT OF ORDER OR
    BLUE WOLF CAPITAL PARTNERS, LLC, BLUE WOLF
                                                                                JUDGMENT IN ADVERSARY PROCEEDING
    CAPITAL FUND II, L.P., GLADSTONE INVESTMENT                                 RE: (title of motion 1): Joint Stipulation To
    CORPORATION, BLUE WOLF CAPITAL ADVISORS,                                    Continue Status Conference and Hearing on
    L.P., FIDUS INVESTMENT CORPORATION, FIDUS                                   Motion to Compel Further Responses to
    MEZZANINE CAPITAL, II, L.P., AVANTE MEZZANINE                               Discovery
    PARTNERS SBIC, LP, AVANTE MEZZANINE II, INC.,
    PENGDI HAN, DHAN, LLC, GRANT THORNTON, LLP,
    CTG ADVANCED MATERIALS, LLC, CTS
    CORPORATION, ELECTRO OPTICAL INDUSTRIES,
    DUFF & PHELPS, and CIT BANK, N.A,

                                                              Defendants.


PLEASE TAKE NOTE that the order or judgment titled ORDER ON JOINT STIPULATION TO CONTINUE STATUS
CONFERENCE AND HEARING ON MOTION TO COMPEL FURTHER RESPONSES TO DISCOVERY (Local Bankruptcy Rule 7026-
1(c)(3)) was lodged on March 5, 2021 and is attached. This order relates to the motion which is docket number 298.




1
    Please abbreviate if title cannot fit into text field.

              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                            Page 1                 F 9021-1.2.ADV.NOTICE.LODGMENT
ACTIVE 55719365v1
Case 9:18-ap-01058-DS   Doc 299 Filed 03/05/21 Entered 03/05/21 16:22:29   Desc
                         Main Document     Page 2 of 6




                               ATTACHMENT
     Case 9:18-ap-01058-DS       Doc 299 Filed 03/05/21 Entered 03/05/21 16:22:29            Desc
                                  Main Document     Page 3 of 6


 1   GREENBERG TRAURIG, LLP
     Howard J. Steinberg (SBN CA 89291)
 2   1840 Century Park East, Suite 1900
     Los Angeles, California 90067-2121
 3   Telephone: 310.586.7700
     Facsimile: 310.586.7800
 4   Email: steinbergh@gtlaw.com
     Attorneys for Defendants
 5   BLUE WOLF CAPITAL PARTNERS, LLC
     BLUE WOLF CAPITAL FUND II, L.P.
 6   BLUE WOLF CAPITAL ADVISORS L.P.

 7
                                 UNITED STATES BANKRUPTCY COURT
 8
                                  CENTRAL DISTRICT OF CALIFORNIA
 9
                                           NORTHERN DIVISION
10

11   In re
                                                    CASE NO. 9:16-bk-11912-DS
12   CHANNEL TECHNOLOGIES GROUP, LLC,
                                                    Chapter 11
13         Debtor.
     ___________________________________            Adv. No. 9:18-ap-01058-DS
14
     CORPORATE RECOVERY ASSOCIATES,
15   LLC, as Trustee for the Liquidating Trust of   JOINT STIPULATION TO CONTINUE
     Channel Technologies Group, LLC,               STATUS CONFERENCE AND HEARING
16                                                  ON MOTION TO COMPEL FURTHER
             Plaintiffs.                            RESPONSES TO DISCOVERY;
17                                                  [PROPOSED] ORDER
     v.
18                                                  DATE:        April 21, 2021
     BLUE WOLF CAPITAL PARTNERS, LLC,               TIME:        11:30 a.m.
19   BLUE WOLF CAPITAL FUND II, L.P.,               PLACE:       Courtroom 201
     GLADSTONE INVESTMENT
20   CORPORATION, BLUE WOLF CAPITAL
     ADVISORS, L.P., FIDUS INVESTMENT
21   CORPORATION, FIDUS MEZZANINE
     CAPITAL, II, L.P., AVANTE MEZZANINE
22   PARTNERS SBIC, LP, AVANTE
     MEZZANINE II, INC., PENGDI HAN,
23   DHAN, LLC, GRANT THORNTON, LLP,
     CTG ADVANCED MATERIALS, LLC, CTS
24   CORPORATION, ELECTRO OPTICAL
     INDUSTRIES, DUFF & PHELPS, and CIT
25   BANK, N.A.,

26           Defendants.

27

28
                                                    1                             CASE NO. 9:16-bk-11912-DS

                                  JOINT STIPULATION TO CONTINUE HEARING
     ACTIVE55708755
     Case 9:18-ap-01058-DS        Doc 299 Filed 03/05/21 Entered 03/05/21 16:22:29                Desc
                                   Main Document     Page 4 of 6


 1          Defendants Blue Wolf Capital Partners, LLC, Blue Wolf Capital Fund II, L.P., and Blue Wolf
 2   Capital Advisors, L.P. and Plaintiff Corporate Recovery Associates, LLC (collectively, “the Parties”),
 3
     by and through undersigned counsel of record, hereby stipulate to continue the currently set status
 4
     hearing and hearing on Motion to Compel Further Responses to Discovery from March 10, 2021 at
 5
     11:30 a.m. to April 21, 2021 at 11:30 a.m. The deadline for the Parties to file a joint stipulation of
 6

 7   disputed issues is now April 16, 2021 by 5 p.m.

 8          IT IS SO STIPULATED AND AGREED.

 9                                                 Respectfully submitted,
10
     DATED: March 5, 2021                         GREENBERG TRAURIG, LLP
11

12
                                              By /s/ Howard J. Steinberg
13                                               Howard J. Steinberg
                                                 Attorneys for Defendants
14                                               BLUE WOLF CAPITAL PARTNERS, LLC
                                                 BLUE WOLF CAPITAL FUND II, L.P.
15                                               BLUE WOLF CAPITAL ADVISORS L.P.
16
     DATED: March 5, 2021                         LYNN PINKER HURST & SCHWEGMANN, LLP
17
                                                 /s/
18
                                                 Edward Jason Dennis
19                                               Special Litigation Counsel for
                                                 Corporate Recovery Associates, LLC,
20                                               Trustee for the Liquidating Trust of
                                                 Debtor Channel Technologies Group, LLC
21

22

23

24

25

26

27

28
                                                        2                              Adv. No. 9:18-ap-01058-DS

                                    JOINT STIPULATION TO CONTINUE HEARING
     ACTIVE55708755
     Case 9:18-ap-01058-DS         Doc 299 Filed 03/05/21 Entered 03/05/21 16:22:29                Desc
                                    Main Document     Page 5 of 6


 1                                             PROPOSED ORDER

 2          The Court, having considered the parties’ Second Joint Stipulation to Continue the status hearing

 3   and hearing on Motion to Compel Further Responses to Discovery, good cause appearing therefor, hereby

 4   orders that:

 5          The Status Hearing in this action is continued to April 21, 2021 at 11:30 a.m. The Parties shall file

 6   a joint stipulation of disputed issues on April 16, 2021 by 5 p.m.

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3                              Adv. No. 9:18-ap-01058-DS

                                    JOINT STIPULATION TO CONTINUE HEARING
     ACTIVE55708755
        Case 9:18-ap-01058-DS                  Doc 299 Filed 03/05/21 Entered 03/05/21 16:22:29                                      Desc
                                                Main Document     Page 6 of 6



                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1840 Century Park East, Suite 1900, Los Angeles, California 90067.


A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER OR JUDGMENT IN
ADVERSARY PROCEEDING will be served or was served (a) on the judge in chambers in the form and manner required
by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On March 5,
2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   Jonathan Boustani jboustani@btlaw.com
    •   Cheryl S Chang Chang@Blankrome.com, Hno@BlankRome.com
    •   Edward J Dennis , eburch@lynnllp.com;srusso@lynnllp.com
    •   Craig N Haring charing@blankrome.com
    •   Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
    •   Andrew B Levin alevin@wcghlaw.com,
        Meir@virtualparalegalservices.com;pj@wcghlaw.com;jmartinez@wcghlaw.com
    •   Christian A Orozco christian.a.orozco@usdoj.gov
    •   Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
    •   Howard Steinberg            steinbergh@gtlaw.com, pearsallt@gtlaw.com; laik@gtlaw.com
    •   United States Trustee (ND)           ustpregion16.nd.ecf@usdoj.gov

                                                                                         Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) _______________, I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                                         Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                         Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 March 5, 2021                Terrine Pearsall                                               /s/ Terrine Pearsall
 Date                        Printed Name                                                    Signature

         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                      Page 2                  F 9021-1.2.ADV.NOTICE.LODGMENT
ACTIVE 55719365v1
